Citation Nr: 1645457	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for residual scarring from acne.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho made in October 2009 and in October 2011.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has residual scarring on her face related to manifestations of acne during a period of service.


CONCLUSION OF LAW

The criteria for service connection for residual scarring from acne have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The grant of service connection is considered a full grant of relief.  Therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Residual Scarring

At issue is whether the Veteran is entitled to service connection for residual scarring from acne that occurred in-service.  The Veteran testified at a personal hearing before the Board in July 2016.  The Veteran indicated that she had mild acne at the time that she entered service; that it was aggravated during the course of her service; and that, as a result, she has residual scarring on her face.  The Veteran further indicated that after separating from service her acne largely resolved.  See Transcript.  Photographs taken in December 2011indicate that the Veteran has scarring on her face, and an October 2011 VA examination indicates that the scaring was caused by her acne.  The Veteran's service entrance examination indicates that the Veteran manifested mild acne, but it did not indicate that the Veteran had acne scarring.  Finally, the Veteran's service treatment records confirm that she manifested acne flare-ups in service.  Therefore, the weight of the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for residual scarring from acne is granted.


ORDER

Service connection for residual scarring from acne is granted.




REMAND

At issue is whether the Veteran is entitled to service connection for PTSD.  The issue must be remanded for an additional VA examination.

The Veteran previously underwent a VA examination in October 2015.  The examiner determined that it was less likely than not that the Veteran's PTSD was related to a period of service, because the in-service incidents of sexual harassment described by the Veteran were not sufficiently severe enough to be considered meeting PTSD Stressor Criteria; which requires actual or threatened death, serious injury, or military sexual trauma (MST).  Additionally, the examiner opined that the Veteran did not have a diagnosis of PTSD.  

Nevertheless, the VA examination is inadequate for rating purposes, because VA subsequently conceded the Veteran's claimed MST as a stressor in a January 2016 supplemental statement of the case (SSOC); and VA treatment records contained in Virtual VA indicate that the Veteran has been diagnosed with PTSD.  As the October 2015 VA examination is no longer adequate for rating purposes and there is no other adequate VA examination of record; the issue must be remanded for an additional VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA decides to provide an examination, it must provide an adequate one).

The Board also finds that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is inexplicably intertwined with the above issue, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to determine the answer to the following question.  In light of the fact of the fact that the Veteran has been diagnosed with PTSD and the fact that VA has previously legally conceded military sexual trauma (MST) as an in-service stressor, does a medical nexus exist between the Veteran's diagnosis of PTSD and an in-service stressor to include MST?  Why or why not?  The examiner should review and discuss the significance, if any, of the treatment records contained in the Veteran's Virtual VA Tab.

2.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


